Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a cold rolling machine having two tooling units for rolling a profile in a cylindrical workpiece, the units having a tool slide movably supported to be linearly movable in a longitudinal direction by a slide support, the tool slide carries at least one cold rolling rack to roll the workpiece; wherein a pivoting carrier, which is mounted on the machine frame by a pivot bearing device so as to be pivotable about a pivot axis and on which there is arranged the slide support and the tool slide, the pivot axis extending in the longitudinal direction with a pivot drive, which is designed to pivot the pivot carrier with the tool slide so that the cold rolling rack includes an angle of inclination in a plane orthogonal the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725